People v Lango (2016 NY Slip Op 02566)





People v Lango


2016 NY Slip Op 02566


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Mazzarelli, J.P., Andrias, Saxe, Moskowitz, Kahn, JJ.


3447/00 707 706

[*1]The People of the State of New York, Respondent,
vBobby Lango, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Patricia Nunez, J.), rendered September 13, 2012, as amended September 14, 2012, resentencing defendant to concurrent terms of 25 years to life and 25 years, without any period of postrelease supervision, unanimously affirmed.
Defendant's current appeal "from a resentence following an order vacating the original sentence" (CPL 450.30[3]) does not bring up for review his present challenge to the voluntariness of his guilty plea (see CPL 450.30[1]; People v Jordan, 16 NY3d 845, 846 [2011]). In any event, that challenge is without merit, because at the time of his plea, defendant was clearly advised
that his aggregate sentence would be 25 years to life (see People v Ferrell, 76 AD3d 938 [1st Dept 2010], lv denied 15 NY3d 952 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK